Per curiam.
This is an appeal from the direction of a verdict for the defendants (father and son). The appellant is the former wife of the son. In 1969, while the parties were married, the husband borrowed a sum of money from the father to purchase a lot, executed a note due in 1975 and gave the father a security deed on the lot. In 1970, the divorce action was filed and granted in 1971. The husband became in arrears in support payments and a fi. fa. was entered in 1974. When the note became due in 1975, the husband executed a deed conveying the lot to his father in cancellation of the debt. The wife brought suit to set aside the conveyance on the ground it was made for the purpose of hindering, delaying, or defrauding her claim for support.
The evidence shows a bona fide transaction between the father and son prior to any marital dispute, and that the property was worth less than the debt at the time of the transfer. There was no evidence that the father had knowledge of any fraudulent intent on the part of the husband.
The trial court did not err in directing a verdict for the defendants. Harrison v. Harrison, 228 Ga. 126 (184 SE2d 147) (1971).

Judgment affirmed.


All the Justices concur.

Argued September 13, 1978
Decided October 17, 1978.
G. Hughel Harrison, John F. Doran, Jr., for appellant.
Webb, Fowler & Tanner, J. L. Edmondson, for appellees.